Bradley v Rexcoat (2018 NY Slip Op 06417)





Bradley v Rexcoat


2018 NY Slip Op 06417


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1048 CA 18-00459

[*1]FREDERICK P. BRADLEY, PLAINTIFF-RESPONDENT,
vROBERT REXCOAT AND JENNIFER REXCOAT, DEFENDANTS-APPELLANTS.


LAW OFFICES OF JOHN TROP, BUFFALO (THOMAS DURKIN OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
VANDETTE PENBERTHY LLP, BUFFALO (JAMES M. VANDETTE OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Erie County (James H. Dillon, J.), entered May 12, 2017. The order granted the motion of plaintiff for an extension of time to serve a "summons and notice." 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Obot v Medaille Coll., 82 AD3d 1629, 1630 [4th Dept 2011], lv denied 17 NY3d 756 [2011]).
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court